Case 1:08-cr-00789-RJS Document 396 Filed 08/16/19--Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA & [ le ( (A,
-v- No. 08-cr-789-1 (RJS)
ORDER
ROBERTO SANCHEZ,
Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

The Court is in receipt of a pro se motion from Defendant to reduce his term of imprisonment
pursuant to the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194. (Doc. No. 395 (“Mot.”).) For the
reasons set forth below, Defendant’s motion is denied.

Defendant moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), on the basis
that “extraordinary and compelling reasons” warrant such a reduction. (Mot. at 2.) Prior to the First Step
Act, “only the Director of the [BOP] could file a motion for compassionate release.” United States v.
Gutierrez, No. 05-cr-0217, 2019 WL 1472320, at *1 (D.N.M. Apr. 3, 2019). However, after passage of
the First Step Act, federal courts may now “modify a term of imprisonment” and order compassionate
release either “upon motion of the [BOP]” or “upon motion of the defendant,” but only “after the defendant
has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Defendant moves for compassionate release, but does not state whether he has “fully exhausted all
administrative rights” as Section 3582(c)(1)(A) requires. Accordingly, his motion is denied without
prejudice to renewal in the event that Defendant exhausts administrative remedies as Section
3582(c)(1)(A) requires.

Defendant also mentions Section 404(b) of the First Step Act in his motion. Section 404(b) states

the Court may “impose a reduced sentence as if sections 2 or 3 of the Fair Sentencing Act of 2010...
Case 1:08-cr-00789-RJS Document 396 Filed 08/16/19 Page 2 of 2

were in effect at the time the covered offense was committed.” The Fair Sentencing Act increased the
threshold amount of crack cocaine “from 5 grams to 28 grams in respect to the 5-year minimum and from
50 grams to 280 grams in respect to the 10-year minimum.” Dorsey v. United States, 567 U.S. 260, 269
(2012). However, Defendant pleaded guilty to Count One of the Superseding Indictment, which charged
him with conspiracy to distribute five kilograms or more of cocaine in violation of 21 U.S.C. §§ 846 and
841(b)(1)(A). (Doc. No. 343 at 3.) Section 404(b) permits a reduced sentence only if the Court “imposed
a sentence for a covered offense” as defined in Section 404(a). Defendant’s statutory penalties were not
modified by the Fair Sentencing Act; consequently, it is not a “covered offense,” and therefore he is
ineligible for relief under § 404(b) of the First Step Act. See United States v. Rose, 379 F. Supp. 3d 223,
227 (S.D.N.Y. 2019) (“Section 404(a) defines ‘covered offense’ as a ‘violation of a Federal criminal
statute, the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of
2010, that was committed before August 3, 2010.’”).

Defendant also points to numerous accomplishments he has achieved while incarcerated, including
his completion of over 100 prison programs. The Court commends Defendant on these achievements.
However, it is without power to modify his term of imprisonment on the basis of such behavior alone.

For the foregoing reasons, the Court DENIES Defendant’s motion to modify his term of
imprisonment, without prejudice to renewal in the event he has exhausted the requisite administrative
remedies.

The Clerk of the Court is respectfully divented to terminate the motion pending at Doc No. 395,
and to mail a copy of this Order to Defendant.

SO ORDERED.
Dated: August 16, 2019

New York, New York i

RICHARD J. SULLIVAN

UNITED STATES CIRCUIT JUDGE
Sitting by Designation
2

 
